DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 06 July 2022 has been entered.
Information Disclosure Statement
Information Disclosure Statement (IDS) filed 06 July 2022 has been considered. 

REASONS FOR ALLOWANCE
Claims 1-20 are allowed. 
The following is an examiner’s statement of reasons for allowance: The closest prior art to the instant application is United States Patent Application Publication US 2018/0080060 to Gifford et al. (herein Gifford) which is the parent application of A reference US 2019/0153516 to Gifford et al., cited on the International Search Report, which does not qualify as prior art under 35 U.S.C. 102(a)(1) or 102(a)(2).
Gifford teaches a method of separating molecules that comprises the steps: 1) providing fluid and molecules into a nanoDLD array; 2) receiving feedback via a controller of a fluid velocity of the fluid flowing through the nanoDLD array; and 3) controlling the fluid velocity of the fluid via the controller such that first size molecules are displaced from second size molecule (see [0068]; Fig. 12) Furthermore,  Gifford teaches a system that provides a microfluidic chip that incorporates a nanoDLD pillar array built into microchannel, as well as control hardware for monitoring and adjusting the speed of fluid flow within the fluid chip, wherein said system is configured for the displacement of DNA strands. The system allows for a range of operation modes for the selecting out and purifying different strand lengths from a complex mixture (see [0031]). The microfluidic chip further includes two or more inlets on one side of said nanoDLD array and two or more outlets on the opposite side of the nanoDLD array (see Fig. 1). In operation a complex mixture of different DNA and RNA strands, reagents, enzymes, macromolecules, molecules, surfactants, salts, catalysts, etc., is fed into the nanoDLD array (see [0046]). One embodiment involves using beads which have DNA sequences conjugated to their surface and wherein the nanoDLD array is chosen so that the DNA molecules are separated from said beads. The DNA on the bead is complimentary in sequence to the targeted DNA, wherein the target DNA is bound to said bead forming a complex, wherein said complex is run through nanoDLD array for the separation of targeted DNA from all other mixture components(see [0055]-[0056]). 
Gifford fails to teach nor fairly suggest the method steps of “separating the link species from the core polymers and the carrier polymers remaining within the second mixture, including flowing the second mixture through a first nanoDLD array  configured to separate the link species from the core polymers and the carrier polymers; and diverting the link species away from the core polymers and the carrier polymers in the first nanoDLD array” as recited in independent claim 1 or  “a second nanoDLD array” and “an uncoupling reactor” as recited in independent claim 16. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHRYN E LIMBAUGH whose telephone number is (571)272-0787. The examiner can normally be reached Monday-Thursday 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571) 272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KATHRYN ELIZABETH LIMBAUGH/Examiner, Art Unit 1797                                                                                                                                                                                                        
/JENNIFER WECKER/Primary Examiner, Art Unit 1797